PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,031,504
Issue Date: 12 May 2015
Application No. 14/066,521
Filing or 371(c) Date: 29 Oct 2013
Attorney Docket No. 5088.0037USC2/IMPJ-0477  


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(e) filed March 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS) filed previously on July 23, 2020.   

The renewed petition pursuant to 37 C.F.R. § 1.78(e) petition is DISMISSED.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 23, 2020 along with the required reference, the petition fee, a Certificate of Correction, and a statement regarding the delay.  The original petition pursuant to 37 C.F.R. § 1.78(e) was dismissed via the mailing of a decision on February 25, 2021, which indicates requirement (2) of 37 C.F.R. § 1.78(e) has been satisfied and the first and third requirements have not.  

This renewed petition pursuant to 37 C.F.R. § 1.78(e) cannot be entertained, since it is outside the scope of the order mailed by the Patent Trial and Appeal Board on July 21, 2020.  The order set forth on the fifth page:

FURTHER ORDERED that Patent Owner will be allowed only one attempt to request and obtain a certificate of correction for each of U.S. Patent Nos. 8,600,298 and 9,031,504 during the pendency of these proceedings …



The USPTO issued the Certificate of Correction on September 1, 2020, in error, as the required fee (See 35 U.S.C. § 255 and 37 C.F.R. § 1.323) was not paid and the requested petition pursuant to 37 C.F.R. § 1.78(e) must be granted before a certificate of correction that contains the requested priority information can issue.  Therefore, the Certificate of Correction is vacated and an erratum will be issued.

A draft certificate of correction has been included with this decision.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl.  Certificate of Correction



UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT NO.   	: 9,031,504 B1
		Application No.	: 14/066,521
		DATED            	:  May 12, 2015
		INVENTOR(S) 	:  John D. Hyde et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby
	corrected as shown below:
	
	This certificate supersedes the Certificate of Correction issued on September 1, 2020. The
	certificate which issued on September 1, 2020 is vacated because the certificate improperly added applications to the benefit claim in the “Related U.S. Application Data” section to the title page of U.S. Patent No. 9,031,504 B1. The Certificate of Correction which issued on September 30, 2020 was published in error and should not have been issued for this patent.